DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: What is the meaning of 
    PNG
    media_image1.png
    38
    45
    media_image1.png
    Greyscale
, which appears after formula (I) and (II) in claims 1 and 14.
Claims 2-13 and 15-18 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends upon claim 16, which is a subsequent claims. Thus, claim 6 does not limit the subject matter of a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremers (US 2,488,472).
Kremers discloses a process for producing a hydroxy compound having the claimed formula (I) by decarboxylation of a carboxylic acid compound having the claimed formula (II) in the presence of at least one Bronsted base (entire disclosure, in particular column 3, line 39 to column 7, line 50 and the claims).  The amount of Bronsted base used is within the claimed concentration of 0.0001 mol/L to 20 mol/L based on the entire decarboxylation reaction mixture (column 5, line 62 to column 6, line 26 and Table 1).  In addition to calcium hydroxide, suitable Bronsted bases include other alkali or alkaline earth metal compounds including sodium hydroxide, potassium hydroxide, and sodium acetate (column 5, line 62 to column 6, line 11 and Table 1).   The decarboxylation reaction time is within the claimed reaction time of longer than 5 minutes and shorter than 48 hours (Tables I-III, Examples 2, 3 and 5 and column 7, lines 24-16).  The decarboxylation reaction is carried out in an aqueous medium (column 2, line 46 to column 3, line 8 and claims 2, 5, 8, and 12).  The cation of the salt of the carboxylic acid compound of the formula (II) may be an alkali or alkaline earth metal cation (column 2, lines 46-56). The carboxylic acid compound of formula (II) or salt thereof is inherently obtained from lignocellulose, lignocellulose-containing material and/or furans, since it is obtained from cashew nut shell liquid (column 4, line 51 to column 5, line 2 and column 7, lines 1-5).  The hydroxy compound of the formula (I) is phenol (Example 5).  The carboxylic acid of the formula (II) or salt thereof is selected from the group consisting of 2-hydroxybenzoic acid, 4-hydroxybenzoic acid, and the corresponding salts (column 3, lines 46-48).  The hydroxy compound of formula (I) is obtained in increased yield (column 1, lines 14-34 and column 7, lines 28-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kremers (US 2,488,472) as applied to claims 1-5, 8, 9 and 14-15  above, and further in view of Suzuki (JP 2016023136A, machine generated English translation pages 1-8).
Kremers disclose the process for producing a hydroxy compound having the claimed formula (I) by decarboxylation of a carboxylic acid compound having the claimed formula (II) in the presence of at least one Bronsted base as described above (entire disclosure, in particular column 3, line 39 to column 7, line 50 and the claims).   
Kremers differs from claims 6, 7, 16 and 18 in that the decarboxylation is not carried out with the use of at least one heterogeneous catalyst, in particular a zeolite with a faujasite structure.
Suzuki discloses a method for producing a hydroxybenzene compound in high yield from a hydroxy benzoic acid compound by using a zeolite in the FAU structure as catalyst (abstract and pages 2-5).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a zeolite catalyst with a faujasite structure, as disclosed by Suzuki, could be used as a catalyst in the process of Kremers, since Suzuki has shown that a zeolite catalyst with a faujasite structure is suitable for use as a catalyst in a method for producing a hydroxybenzene compound from a hydroxy benzoic acid compound.  The ordinary skilled artisan would have further been motivated to utilize a zeolite catalyst with a faujasite structure in the process of Kremers as the ordinary skilled artisan would reasonably expect to obtain the hydroxybenzene compounds in an even higher yield than when the zeolite catalyst is absent (see the Examples on pages 3-5).  Further, with the use of a zeolite catalyst the ordinary skilled artisan would reasonably expect to utilize even lower amounts of alkali or alkali earth metals and/or even lower reaction temperatures (see column 1, lines 39-49 of Kremer and the Examples of Suzuki).

Claims 1-5, 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kremers (US 2,488,472) as applied to claims 1-5, 8, 9 and 14  above, and further in view of Ooms (EP 2586767A1, machine generated English translation pages 1-24).
Kremers disclose the process for producing a hydroxy compound having the claimed formula (I) by decarboxylation of a carboxylic acid compound having the claimed formula (II) in the presence of at least one Bronsted base as described above (entire disclosure, in particular column 3, line 39 to column 7, line 50 and the claims).   
Kremers differs from claims 12, 13 and 17 in that it is not disclosed to produce a diaryl carbonate or polycarbonate from the hydroxy compounds produced therein.
Ooms discloses preparing a diaryl carbonate by reacting phosgene with at least one monophenol (Abstract, pages 2-3 and 7-9).  The prepared diaryl carbonate is polymerized to obtain a polycarbonate (pages 5-6 and 9-12).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hydroxy compounds of Kremers can be utilized as starting materials to make diaryl carbonates and polycarbonates, since Ooms has shown that one can prepare a diaryl carbonate by reacting phosgene with at least one monophenol and that the obtained diaryl carbonate can be polymerized to obtain a polycarbonate.  The claimed invention would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699